Title: Thomas Jefferson to Joseph Jones, 27 January 1819
From: Jefferson, Thomas
To: Jones, Joseph


          
            Sir
            Monticello
Jan. 27. 19.
          
          I wrote on the 15th inst. in answer to your obliging favor of the 8th since which that of the 18th has come to hand. in consequence thereof I have this day written to mr Mallory Collector of Norfolk, to pray him (if the rules of office permit) to enter and pay the charges & duties on my articles at Norfolk and to forward them direct to Richmond. I have taken the liberty of saying you would immediately forward to him the bills of lading,  which I now request you to have the goodness to do and to accept my thanks for the kind trouble you have taken with the assurance of my great esteem & respect.
          Th: Jefferson
        